Exhibit 10.37

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of July 1, 2012 (the “Effective Date”) by and between WESTLAKE NURSING
HOME LIMITED PARTNERSHIP, an Oklahoma limited partnership (“Assignor”), and QC
PROPERTY HOLDINGS, LLC, a Georgia limited liability company (“Assignee”).

 

RECITALS

 

A.            Assignor was the borrower of the proceeds from the issuance of
those certain $4,000,000 Oklahoma County Industrial Authority, Industrial
Development Revenue Bonds, 1986 Series A (Westlake Nursing Center Project) (such
indebtedness is hereinafter referred to as the “Loan”).

 

B.            The Loan is secured by the following security instruments
(collectively, with all other documents evidencing or otherwise pertaining to
the Loan, the “Loan Documents”): the Loan Agreement and Indenture of First
Mortgage between Assignor and The Bank of New York Mellon Global Corporate Trust
(“Trustee”), as assignee of The Liberty National Bank and Trust Company of
Oklahoma City, as Trustee for the Oklahoma County Industrial Authority, by
virtue of that certain Bond Indenture dated September 1, 1986, as amended by
that certain First Amendment to Loan Agreement and Indenture of First Mortgage
dated as of September 1, 2001 (the “First Amendment”), encumbering that certain
improved real property commonly known as the Quail Creek Nursing Home, 13500
Brandon Place, Oklahoma City, Oklahoma and more particularly described on
Exhibit A attached hereto (the “Property”).

 

C.            The Property is being conveyed by Assignor to Assignee as of the
Effective Date, and as part of the consideration for such conveyance, Assignee
agrees to assume all the obligations under the Loan Documents and comply with
all covenants and obligations contained in the Loan Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00)
cash in hand paid by the parties hereto each to the other and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Recitals True. Assignee and Assignor each hereby approve the
recitations set forth in the preamble of this Agreement and agree that said
recitations are true and correct in all respects.

 

2.             Representations and Warranties. As of the date hereof, Assignor
represents and warrants that to the best of its knowledge (a) the Loan Documents
are in full force and effect and have not been amended, modified, or terminated
in. any respect since their execution and recording except as described herein,
(b) Assignor is not in default under the Loan Documents, nor are there any

 

--------------------------------------------------------------------------------


 

pending or alleged defaults under the Loan Documents except as more particularly
described in that certain Notice of New and Continuing Events of Defaults and
Demand for Payment dated June 22, 2012 from the Trustee, a true, correct and
complete copy of which is attached hereto as Exhibit B, (c) Assignor has cured
the monetary default described in the Default Notice by paying to the Trustee
the amount of $40,392.19 on or about June 27, 2012, , and (d) the principal
amount outstanding under the Loan Documents as of the date hereof is
$2,800,000.00, with the next payment due on August 27, 2012, as described in the
First Amendment.

 

3.             Assumption and Ratification. Assignee hereby assumes and agrees
to comply with all covenants and obligations contained in the Loan Documents and
henceforth shall be bound by all the terms thereof. Without limiting the
foregoing, Assignee hereby assumes and agrees to pay in full as and when due all
payments, the obligations and other indebtedness evidenced by the Loan Documents
arising after the date hereof. As assumed hereby, the Loan Documents shall
remain in full force and effect.

 

4.             Severability. If all or any portion of any provision of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
then such invalidity, illegality or unenforceability shall not affect any other
provision hereof or thereof, and such provision shall be limited and construed
in such jurisdiction as if such invalid, illegal or unenforceable provision or
portion thereof were not contained herein or therein.

 

5.             Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

 

6.             Governing Law. The terms and conditions of this Agreement shall
be governed by the applicable laws of the state of Oklahoma.

 

7.             Interpretation. Within this Agreement, words of any gender shall
be held and construed to include any other gender, and words in the singular
number shall be held and construed to include the plural, unless the context
otherwise requires. The section headings used herein are intended for reference
purposes only and shall not be considered in the interpretation of the terms and
conditions hereof. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

8.             Amendment. The terms and conditions hereof may not be modified,
altered or otherwise amended except by an instrument in writing executed by
Assignee and Assignor.

 

9.             Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the modification of the Loan and
fully supersedes all prior agreements and understanding between the parties
pertaining to such subject matter.

 

--------------------------------------------------------------------------------


 

10.           Successors and Assigns. The terms and conditions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto,
their successors and assigns.

 

[Signatures on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby have all executed this Agreement as of
the day and year first hereinabove written.

 

SELLER:

 

PURCHASER:

WESTLAKE NURSING HOME LIMITED PARTNERSHIP

 

QC PROPERTY HOLDINGS, LLC

 

 

 

By:

Westlake Management Company, a

 

By:

/s/ Christopher F. Brogdon

 

Texas corporation, its general partner

 

 

Christopher F. Brogdon, Manager

 

 

 

By:

/s/ Ron Lusk

 

 

 

Ron Lusk, President

 

 

 

--------------------------------------------------------------------------------